Exhibit 10.37

AGREEMENT OF MODIFICATION OF

NOTE CONSOLIDATION AND MODIFICATION AGREEMENT

          THIS AGREEMENT OF MODIFICATION OF NOTE CONSOLIDATION AND MODIFICATION
AGREEMENT (“Agreement”) dated November 5, 2010 but deemed effective as of
October 30, 2010 (the “Effective Date”) made by and between ACADIA TARRYTOWN
LLC, a New York limited liability company having an address c/o Acadia Realty
Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York 10605
(“Borrower”) and ANGLO IRISH BANK CORPORATION LIMITED (f/k/a Anglo Irish Bank
Corporation plc) a limited company organized under the laws of the Republic of
Ireland, having an address at Stephen Court, 18/21 St. Stephen’s Green, Dublin
2, Ireland (“Lender”)

WITNESSETH:

          A. Borrower is indebted to Lender pursuant to the terms of a Note
Consolidation and Modification Agreement dated as of October 30, 2007 in the
original principal sum of $9,800,000.00 (the “Loan”) from Borrower in favor of
Lender (the “Note”).

          B. Borrower’s obligations to Lender under the Note are secured by,
inter alia, a Mortgage Consolidation and Modification Agreement dated as of
October 30, 2007 made by Borrower in favor of Lender (the “Mortgage”)
encumbering that certain property located at 124-134 Wildey Street, Greenburgh,
New York (the “Mortgaged Property”). The Mortgage, the Note and all other
documents executed by Borrower or Guarantor in connection therewith are
hereinafter collectively referred to as the “Loan Documents”. Capitalized terms
not defined herein shall have the respective meanings ascribed thereto in the
Note.

          C. Borrower desires to exercise the first Extension Option to extend
the Maturity Date of the Note to the First Extended Maturity Date and in
connection therewith, Borrower and Lender wish to document the terms of such
extension and modify other terms of the Note as more fully set forth herein.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

          1. Extension of Maturity Date. Borrower and Lender acknowledge and
agree that the term of the Loan is hereby extended to the First Extended
Maturity Date, or October 30, 2011. Borrower represents and warrants that the
conditions to such Extension Option (as set forth in clauses (a) through and
including (g) of Paragraph 6 of the Note) have been satisfied, to wit:

 

 

 

 

 

a.

As of the Effective Date, no default under the Loan Documents exists beyond any
applicable notice and grace period;

 

 

 

 

b.

As of the Effective Date (subject to the Prepayment, as defined in and required
by Paragraph 2 below), the Loan to Value Ratio, as based on the


--------------------------------------------------------------------------------




 

 

 

 

 

value of the Mortgaged Property set forth in that certain MAI appraisal prepared
by Cushman & Wakefield dated October 28, 2010 delivered to Lender, is no greater
than seventy percent (70%);

 

 

 

 

c.

As of the Effective Date, based on the twelve (12) month pro-forma management
statement submitted by Borrower to Lender on August 25, 2010 for the period from
July 1, 2010 to June 30, 2011, the Mortgaged Property has achieved a Debt
Service Coverage Ratio of 1.30 as of the most recent Calculation Date
immediately preceding the Effective Date;

 

 

 

 

d.

Borrower has delivered the First Extension Notice in a timely manner (which
First Extension Notice was dated September 13, 2010);

 

 

 

 

e.

As of the Effective Date, at least eighty-five percent (85%) of the Mortgaged
Property is subject to satisfactory bona-fide third party leases, based on the
certified rent roll Borrower has delivered to Lender dated October 18, 2010;

 

 

 

 

f.

Borrower has duly executed this Agreement and any other documents that Lender
reasonably requires in connection with documenting the Extension Option; and

 

 

 

 

g.

Borrower has herewith paid to Lender the sum of $20,650.00 as the extension fee
equal to 0.25% of the outstanding principal balance of the Loan as of the
Effective Date (as set forth in Paragraph 2 below) and shall pay all of the
costs and expenses reasonably incurred by Lender.

          2. Prepayment. Notwithstanding anything to the contrary set forth in
Paragraph 4 of the Note or elsewhere in the Note, Borrower and Lender
acknowledge and agree that Borrower may prepay the Note in part. Accordingly,
Borrower has made a prepayment to Lender in the amount of $1,372,885.00 (the
“Prepayment”) which Prepayment shall be applied as of the Effective Date,
resulting in an outstanding principal balance under the Note of $8,260,000.00.
No Prepayment Premium is due in connection with the Prepayment.

          3. Definition Deemed Interest Rate. Borrower and Lender acknowledge
and agree that the definition of “Deemed Interest Rate” set forth in Paragraph
3(i) of the Note is hereby deleted and replaced in its entirety with the
following:

 

 

 

 

 

“(i) “Deemed Interest Rate” shall mean (i) with respect to any portion of the
Loan which is subject to Hedging Obligations, the actual rate of interest
payable under the applicable Hedging Contract, and (ii) with respect to any
portion of the Loan which is not subject to Hedging Obligations, the greater of
(a) the Applicable Interest Rate then in effect and (b) seven percent (7.00%)
per annum.

          4. No further obligation to advance. Borrower and Lender hereby
acknowledge and agree that the TI/LC Reserve described in Paragraph 27 of the
Note has not been advanced and hereafter shall not be available to be advanced
by Lender to Borrower. Accordingly, Paragraph 27

--------------------------------------------------------------------------------



of the Note is hereby deleted in its entirety. Lender shall have no further
obligation to advance any loan proceeds and the outstanding principal balance as
of the Effective Date (applying the Prepayment) shall be as set forth in
Paragraph 2 herein.

          5. Ratification. Borrower hereby ratifies and reaffirms its
obligations under the Note, as modified hereby, and the Loan Documents, and
represents and warrants to Lender that the Loan Documents are valid, binding and
in full force and effect and nothing herein contained shall be construed to
impair the security or affect the first priority of the lien of the Mortgage,
nor impair any rights or powers which Lender or its successors may have for
nonperformance of any term of any of the Loan Documents. Borrower has no
existing claims or causes of action against Lender relating to or arising out of
the Loan, and the Loan Documents and there are no offsets or defenses by
Borrower to the payment of any amounts required to be paid by Borrower under the
Loan Documents, or otherwise to the enforcement by Lender of the Loan Documents,
as modified hereby.

          6. Successors and Assigns. This Agreement shall be binding on, and
inure to the benefit of, the successors, assigns, heirs, distributees,
executors, administrators and legal representatives of the parties hereto.

          7. No Waiver. No failure by Lender to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by such holder of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy.

          8. Severability. The terms and provisions of this Agreement are
severable, and if any term or provision shall be determined to be superseded,
illegal, invalid or otherwise unenforceable in whole or in part pursuant to
applicable law by a governmental authority having jurisdiction, such
determination shall not in any manner impair or otherwise affect the validity,
legality or enforceability of that term or provision in any other jurisdiction
or any of the remaining terms and provisions of this Agreement in any
jurisdiction.

          9. Miscellaneous. This Agreement represents the entire understanding
and agreement of the parties with respect to the subject matter hereof. The
parties acknowledge and agree that that if the terms and provisions of the Note
in any way conflict with the terms and provisions contained in this Agreement,
the terms and provisions herein contained shall prevail. No representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by any party that are not set forth expressly in this Agreement.
This Agreement may not be amended, modified or supplemented at any time
whatsoever unless such amendment, modification or supplement is reduced to
writing and executed by all parties hereto. This Agreement shall be governed by
the laws of the State of New York. This Agreement may be executed in
counterparts, all of which together shall constitute one and the same
instrument.

          10. Consent. Guarantor hereby expressly consents to the execution and
delivery of this Agreement by Borrower and ratifies and confirms Guarantor’s
obligations to Lender under the Non-Recourse Carve Out Guaranty Agreement dated
as of October 30, 2007 and Environmental Indemnity Agreement dated as of October
30, 2007. Guarantor has no existing claims or causes of


--------------------------------------------------------------------------------




action against Lender relating to or arising out of the Loan, and the Loan
Documents and there are no offsets or defenses by Guarantor to the payment of
any amounts required to be paid by Guarantor under the Loan Documents, or
otherwise to the enforcement by Lender of the Loan Documents, as modified
hereby.

          11. Assignability. Notwithstanding anything to the contrary contained
in the Note or any of the Loan Documents, Borrower hereby acknowledges and
agrees that Lender may assign, negotiate, pledge, sell or otherwise grant
participations in the Loan to (a) any commercial bank, savings and loan
association, savings bank, lending institution, fund, equity group, real estate
investment trust or other similar Person (i) organized under the laws of the
United States, or any State thereof or the District of Columbia; (ii) organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development (the “OECD”), or a political subdivision of
any such country, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD or the central bank of any country which is a member of the
OECD, and/or (b) any institution, organization or any other type of Person
organized under the laws of any other country which is a member of the OECD, or
a political subdivision of any such country, for the purpose of acquiring
financial assets of commercial banks, savings and loan associations, savings
banks, or other lending institutions organized under any of the criteria
described in clauses (a) (i) or (ii) above. Except as provided for above, the
remaining provisions of the Loan Documents regarding assignment and
participations shall remain in effect. Lender may at any time pledge all or any
portion of its interest and rights under the Loan Documents (including all or
any portion of the Note, as modified hereby) to (i) any of the twelve Federal
Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341, or
(ii) any central bank or similar banking entity organized under the laws of any
other country which is a member of the OECD, or a political subdivision of any
such country. No such pledge or the enforcement thereof shall release the
pledgor Lender from its obligations hereunder or under any of the other Loan
Documents.

[NO FURTHER TEXT ON THIS PAGE]

--------------------------------------------------------------------------------



                    WHEREFORE, the parties hereto have duly executed this
Agreement as of the Effective Date.

 

 

 

 

BORROWER:

 

 

ACADIA TARRYTOWN LLC, a New York limited liability company

 

 

 

 

By: 

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Name: Robert Masters

 

 

Title:   Senior Vice President

[ SIGNATURES CONTINUE ON THE FOLLOWING PAGE ]

--------------------------------------------------------------------------------




 

 

 

 

LENDER:

 

 

 

ANGLO IRISH BANK CORPORATION LIMITED

 

 

 

By:

/s/ Brendan Farrell

 

 

--------------------------------------------------------------------------------

 

 

Name: Brendan Farrell

 

 

Title:   Director

 

 

 

 

By:

/s/ Lorcan McCluskey

 

 

--------------------------------------------------------------------------------

 

 

Name: Lorcan McCluskey

 

 

Title:   Associate Director

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

--------------------------------------------------------------------------------



AGREED AS TO PARAGRAPH 10 AND CONSENTED TO:

GUARANTOR:

ACADIA STRATEGIC OPPORTUNITY FUND, LP,
a Delaware limited partnership

 

 

 

 

 

By: 

Acadia Realty Acquisition I, LLC, its general partner

 

 

 

 

By: 

Acadia Realty Limited Partnership, its sole member

 

 

 

 

 

 

By: 

Acadia Realty Trust, its general partner

 

 

 

 

By:

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Name: Robert Masters

 

 

Title:   Senior Vice President


--------------------------------------------------------------------------------